Order filed October 21, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00454-CR
                                 ____________

                        MOSES LOPEZ, JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1352903


                                     ORDER

      The reporter’s record in this case was due July 22, 2013. See Tex. R. App.
P. 35.1. On July 30, 2013, this court ordered the court reporter to file the record
within 30 days. On September 05, 2013, this court GRANTED Tiffani June-
Yeates motion for extension of time to file the record on or before October 01,
2013. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Tiffani June-Yeates, the official court reporter, to file the record
in this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Tiffani June-Yeates does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM